This appeal involves but a single question and that is the right to a fund representing freight earned by a vessel, each party claiming to be entitled to it. The material facts out of which the controversy arises are these: On December 22, 1871, Mrs. Sarah E. Nims being the owner of the schooner George D.Russell, mortgaged her to the firm of George D. Russell  Co. to secure the payment of her three notes of $2,000 each, payable, respectively, one, two and three years from date. The mortgage was duly recorded in the proper office January 31, 1872, and on December 21, 1872, was duly assigned with the debt to Elbridge G. Spaulding. On April 16, 1873, she executed another mortgage on the vessel to the plaintiff to secure her note for $8,000 and interest, payable in ninety days from that date, and this mortgage was duly recorded June 18, 1873. On October 27, 1873, she executed a third mortgage to the defendant upon this and another vessel to secure the payment of $20,000, which was to become due December 1, 1874. This mortgage was also duly recorded in the proper office.
On the 5th of November, 1875, all these mortgages were due and the owner had made default in the payment of the moneys to secure the payment of which they were given. They all contained the usual power of sale in case of default, the proceeds of the sale in each case to be applied in satisfaction *Page 503 
of the debt. On the day last mentioned the plaintiff being the owner of the second mortgage took possession of the vessel under it and was proceeding to execute the power of sale. While all the mortgages were due, the plaintiff's superior vigilance may be accounted for by the fact that the holder of the first mortgage felt perfectly secure and the holders of the third mortgage had other security. The owner and mortgagor then applied to the plaintiff to permit her to make two round trips from Buffalo to Chicago, for the purpose of earning freight before the close of the season of navigation. He consented to allow the vessel to sail for that purpose upon condition that the freight earned upon the voyages should be paid to him and applied upon his mortgage. Thereupon the owner and mortgagor executed and delivered to the plaintiff an instrument in writing which recited the execution of the mortgage, the default in payment and the seizure of the vessel by the plaintiff, and then in terms assigned to the plaintiff, to be applied upon his mortgage, the entire freight or earnings of the vessel upon the two trips, exclusive of charges for towage, and the vessel having been thus permitted by the plaintiff to sail, proceeded on her voyage to Chicago. Not having obtained freight at that place it proceeded to Milwaukee and took on a cargo of wheat for Buffalo, but before sailing on her return voyage was frozen in and remained there till the spring of 1876. While there she was attached under state process at the suit of an insurance company and delivered to the sheriff. The defendant then asserted its right under the third mortgage and took the vessel from the sheriff and towed her to Buffalo having been first obliged to pay $538.76 in claims that had accrued against the vessel while in the port of Milwaukee and which were liens, and it is admitted that $500 was a proper charge for towing the vessel and cargo from the latter place to Buffalo. On the 15th of May, 1876, she arrived at Buffalo, delivered the cargo, and the freight earned, amounting to $2,748.10, was paid to the defendants, without notice of the assignment of the same by the owner to the plaintiff, but the next day the plaintiff *Page 504 
demanded the money thus received of the defendant and it refused to pay it to him. This action was brought to recover the money thus paid to the defendant for freight. It has been twice tried before referees and each trial resulted in favor of the defendant and was followed by a judgment of reversal at the General Term.
When default is made in the payment of the debt secured by a mortgage on personal property the legal title to the property becomes vested in the mortgagee, and thereafter the mortgagor, or anyone holding his title, has but the equitable right of redemption. (Butler v. Miller, 1 N.Y. 496; Judson v.Easton, 58 id. 664; Tremain v. Mortimer, 128 id. 1;Leadbetter v. Leadbetter, 125 id. 190; Champlain v.Johnson, 39 Barb. 606.)
Therefore, the legal title to this vessel passed to Mr. Spaulding, the holder of the first mortgage, upon default of the mortgagor to pay the debt when due, and thereafter the only interest which the mortgagor had was equitable and she could, of course, transfer no greater right to her assignees. Default having been made in the payment of the first mortgage before the second was executed, and in the second before the third was executed, the last two mortgages transferred nothing but the equity of redemption, because the legal title had become vested in the first mortgagee, who could at any time assert that title by taking the property into his possession. Therefore, when the plaintiff took the vessel into his possession, as the holder of the second mortgage, his equitable title was subject to the whole claim of the first mortgagee. The latter was satisfied to wait and while, by taking that course, he lost nothing, neither did his superior title or interest confer any right upon the defendant as the holder of the third mortgage. As against the defendant the plaintiff had the prior right and the greater equity. This was the situation when the plaintiff seized the vessel and took her into his possession. He had the right to retain the vessel as against the defendant though not as against Spaulding. So long as the latter did not interfere the plaintiff, as to the defendant, was the owner of the vessel in equity from *Page 505 
the time that he took possession, and entitled to the freight earned while in his possession, the same as a mortgagee of land in possession is entitled to the use or rents after such possession is taken. But while the holder of the first mortgage, after default in payment of his debt, became vested with the legal title to the vessel, yet as he never took possession he did not acquire all the rights nor subject himself to all the duties and responsibilities of owner. So long as the possession of the mortgagor was not disturbed she was entitled to receive the earnings of the vessel and was liable for supplies and repairs and for the discharge of those duties and obligations which are due from the owner of a ship or vessel to the crew. These obligations generally devolve upon the person who has the possession and control of the vessel and who navigates her, and he is entitled to receive the freight earned and paid while this possession and use is permitted to continue. The mortgagor, though having the legal title after default, is not charged with any of these obligations, in the absence of express contract, until he assumes them by taking possession of the vessel and then he becomes entitled to receive the earnings or moneys due for freight. These principles are quite familiar in maritime law having been settled by numerous cases in this country and in England. (Miln v. Spinola, 4 Hill, 177; Champlin v.Butler, 18 Johns. 169; Thom v. Hirkley, 7 Cow. 697;Heskete v. Stevens, 7 Barb. 488; McIntyre v. Scott, 8 Johns. 159; Delano v. Wright, 1 Robt. 298; Weston v.Wright, Id. 312; Webber v. Sampson, 6 Duer, 358; Scarf v.Metcalf, 107 N.Y. 211; Gabrielson v. Waydell, 135 id. 1;Wilson v. Wilson, L.R. [14 Eq. Cases] 40; Brown v.Tanner, L.R. [3 Ch.] 397; Liverpool Marine Credit Company v.Wilson, 7 Ch. App. Cases, 507.)
When the plaintiff took the vessel into his possession he acquired these rights and subjected himself to all these duties and responsibilities, and it would be quite difficult to show that he lost the one or relieved himself from the other by permitting the original owner to use the vessel for a special voyage which was to inure to his benefit. He did not release or abandon any *Page 506 
right that he had acquired by the seizure of the vessel in express terms, and, as the voyage was undertaken for his benefit and depended upon his assent, it is quite likely that he remained charged with all the obligations of owner during the trip. The paper that he took from the general owner had no other effect than to secure to him, so far as she was concerned, the freight earned upon the voyage. The fact that plaintiff contracted with her to make a special trip for his own profit had no more effect upon his status as a mortgagee in possession than if he had made the same contract with a stranger.
The right of the mortgagor to receive the earnings of the vessel was interrupted by the plaintiff's seizure and never restored to her. After that she made the voyage by his permission and for his benefit, and while the holder of the first mortgage might have asserted his superior right to the possession at any time and to the freight, which was but an issue or incident of the vessel itself; yet as he did not, the right to the moneys in controversy becomes a question of prior or superior equities between the plaintiff and the defendant. We have seen that a mortgagee of a vessel in possession is, for all practical purposes and for the time being, the owner, and, therefore, the plaintiff's right in equity to the freight must prevail unless it was displaced by some superior equity in favor of the defendant. The mortgagor, if she had any right whatever to the freight in question, had expressly assigned it to the plaintiff, and such a transfer, though the subject had no actual existence at the time but rested in expectancy merely, is good in equity and takes effect in favor of the assignee when the thing or demand assigned comes into existence, and when no superior right of third parties has intervened in the meantime. This equitable principle has been applied to freight to be earned in the future as well as other demands and to property potentially but not actually in existence at the time of the assignment. (McCaffrey v. Woodin, 65 N.Y. 459;Coates v. Donnell, 94 id. 177; 2 Story Eq. Juris. § 1055, etc.; Fiero v. Mayor, etc., 2 Seld. 179; Stover v.Ecclesheimer, 3 Keyes, 620; Douglass v. Russell, 4 Simons, 524; Curtis v. Auber, *Page 507 
1 Jac. Walk. 526; Langton v. Herton, 1 Hare, 540; Mitchell
v. Winslow, 2 Story, 630.)
It is apparent, therefore, that up to the time that the defendant seized the vessel and took her from the sheriff at Milwaukee, by virtue of its mortgage, the equity of the plaintiff and his right to the unearned freight was prior and superior to that of the defendant. The equity of the plaintiff under his mortgage was prior in point of time. He was the first to seize the vessel and assert his right of possession as against the defendant, and this right was not waived by contracting with the owner to make a special voyage for his benefit. He was the assignee of the freight and a party to the arrangement under which the vessel sailed upon the last trip, and the cargo was procured and loaded which produced the freight in controversy and, unless the parties changed places when the defendant took the vessel from the sheriff in Milwaukee and towed her to Buffalo, the plaintiff has the greater equity still. Suppose that the vessel had not been frozen in at Milwaukee but had completed the voyage, as was expected in the fall of the year 1875, and the defendant had seized her when within a few miles of Buffalo, or even in the harbor, before she had delivered her freight, and then had received the money and retained it as it has in the present case. Upon such facts the right of the plaintiff in equity to the freight moneys would be so manifest as scarcely to permit of argument, and yet the case now is not essentially different if we eliminate from its consideration two facts, not at all material, but which tend to confuse the question and possibly mislead the mind in the process of the investigation.
(1.) The defendant paid certain sums of money in Milwaukee which were charges or liens upon the vessel in order to obtain the possession, and it also incurred certain expenses in towing the vessel with her cargo to Buffalo. The plaintiff admits that the defendant should be made good for all moneys thus paid and expenses incurred. This concession cancels all equities arising from such facts and reduces the controversy to the balance of the fund, and in determining who is entitled *Page 508 
to that, the case stands in the same position as if the defendant took possession of the vessel, for the first time, after she had arrived with her cargo at Buffalo.
(2.) The holder of the first mortgage had the legal title to the vessel, and it may be admitted also that he had a prior right to the freight earned and payable after he elected to take possession, but that consideration is entitled to no weight whatever, for the plain reason that he never took possession, and the defendant can claim no right under his mortgage. The controversy is between the plaintiff and the defendant as the owners of the second and third mortgages, and the admitted superior right of Mr. Spaulding, as owner of the first mortgage, plays no part in the contest. The defendant must stand upon its own mortgage, and can derive no aid from the prior claims of others. The rights of the defendant and those of the first mortgagee must be kept distinct from each other in order to get a clear and correct view of the question. It is apparent from the findings of fact and law made by the learned referee that he has been misled by blending these rights together. He has found as a fact that the defendant took possession of the vessel, which was then in the custody of the sheriff, and received the freight, upon delivery of the cargo, with the knowledge, consent and approbation of Spaulding, who held the first mortgage, and from this fact he draws the legal conclusion that the possession of the defendant was the possession of Spaulding, and that as he could and did waive his superior right to the freight in favor of defendant, the plaintiff could not recover. The meaning of this finding of fact is perfectly evident from the record. Spaulding was the defendant's president. As such he, no doubt, had knowledge of the defendant's proceedings in Milwaukee to get possession of the vessel, and of her arrival at Buffalo and the receipt of the freight money by the defendant. As the principal officer of the defendant he was naturally interested in the collection of the debt, and, of course, approved of and consented to the proceedings. But there is no finding that the defendant or anyone else asserted any right under the first mortgage. On *Page 509 
the contrary, the finding is that the defendant took possession under its own mortgage. Spaulding could have taken possession under his prior mortgage, or he could have assigned it to the defendant, but he did neither. He simply held his security, undiminished by any payments, for three months after the defendant had received the moneys in question, and then he assigned it to the plaintiff, receiving from him the whole amount, principal and interest.
Of course neither he nor the defendant could assert any right to the freight moneys under this mortgage without applying them upon it. Then the plaintiff could not complain as the fund would have gone in reduction of a claim to which his own was subject and the transaction would accrue to his benefit. But Spaulding could not keep his own mortgage intact and at the same time, by his mere knowledge, consent or approbation, confer a right upon the defendant to receive the freight moneys, to the prejudice of the plaintiff, who, as between himself and the defendant, had the first claim and the superior equity. Until possession was taken under the first mortgage no right could be acquired in virtue of it to appropriate the earnings of the vessel, and hence Spaulding could confer no right to the freight moneys by consenting that defendant might take them, because he had no more right to them himself than an ordinary mortgagee of land, out of possession, to the rents and profits. The findings of the learned referee were, therefore, obviously insufficient to uphold any claim on the part of the defendant to the freight, based upon the first mortgage. The equities of the parties rest wholly upon their respective mortgages, and what was done under them. When all other considerations are eliminated from the case it will be seen that every fact upon which the plaintiff's claim rests is prior in point of time and this gives him the prior equity. As between him and the defendant he is in equity a first mortgagee, with all the rights and equities incident to such relation. (Pomeroy's Eq. Juris. § 413 et seq.; Story's Eq. Juris. § 64; Moore v.Prentiss Tool Company, 133 N.Y. 144.) *Page 510 
The defendant's claim to the fund rests wholly upon the seizure of the vessel at Milwaukee under its mortgage. If it appeared that the plaintiff had abandoned her at that port and, with knowledge of the situation, had refused to redeem her from the claims that accrued there and which were liens, so as to enable her to complete the voyage and earn the freight, then the case would present some equitable features in favor of the defendant that do not exist now. It does not appear that the plaintiff knew of the detention of the vessel under state process, or that he abandoned her, or refused to pay the charges incurred while the vessel was in port. For aught that appears the plaintiff would have done in due time just what the defendant did, namely, pay the charges against the vessel and complete the voyage. The fact that the defendant had no notice of the assignment to the plaintiff is not important. An unknown equity is sometimes postponed in favor of one subsequent in time, but that is when it appears that the party has done some act, incurred some obligation, or made some advances that he would not have incurred or made had the true situation been disclosed to him. The record discloses nothing of that kind in favor of the defendant except, possibly, the advances made or expense incurred in completing the voyage, and when indemnified for this, out of the fund, any equity arising from that circumstance is satisfied.
The judgment of the General Term reversing that of the referee should, therefore, be affirmed, and judgment absolute ordered for the plaintiff, with costs, in all the courts.